Exhibit 10.1

 

 


REGISTRATION RIGHTS AGREEMENT


Dated as of May 31, 2002
by and among

Trico Marine Services, Inc.

as Issuer

Trico Marine Operators, Inc.

Trico Marine Assets, Inc.


as the Guarantors

and

Lehman Brothers Inc.

Bear, Stearns & Co. Inc.

Wells Fargo Securities, LLC

Banc One Capital Markets, Inc.

Nordea Bank Finland PLC, New York Branch

as the Initial Purchasers


 

 

                        This Registration Rights Agreement (this "Agreement") is
made and entered into as of May 31, 2002, by and among Trico Marine Services,
Inc., a Delaware corporation (the "Company"), the subsidiaries listed on
Schedule A attached hereto (the "Guarantors"), and Lehman Brothers Inc., Bear,
Stearns & Co. Inc. and the entities listed on Schedule 1 hereto (each an
"Initial Purchaser" and, collectively, the "Initial Purchasers"), each of whom
has agreed to purchase the Company's 87/8% Senior Notes due May 15, 2012 (the
"Notes") pursuant to the Purchase Agreement (as defined below).

                        This Agreement is made pursuant to the Purchase
Agreement, dated May 23, 2002 (the "Purchase Agreement"), by and among the
Company, the Guarantors and the Initial Purchasers.  In order to induce the
Initial Purchasers to purchase the Notes, the Company and the Guarantors have
agreed to provide the registration rights set forth in this Agreement.  The
execution and delivery of this Agreement is a condition to the obligations of
the Initial Purchasers set forth in Section 7 of the Purchase Agreement. 
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to them in the Indenture, dated the date hereof (the "Indenture") among
the Company, the Guarantors and JPMorgan Chase Bank, as Trustee, relating to the
Notes and the Exchange Notes (as defined below).

                        The parties hereby agree as follows:

SECTION 1.   DEFINITIONS

                        As used in this Agreement, the following capitalized
terms shall have the following meanings:

                        Act:  The Securities Act of 1933, as amended.

                        Affiliate:  As defined in Rule 144.

                        Broker-Dealer:  Any broker or dealer registered under
the Exchange Act.

                        Certificated Securities:  Definitive Notes, as defined
in the Indenture.

                        Closing Date:  The date hereof.

                        Commission:  The Securities and Exchange Commission.

                        Consummate: An Exchange Offer shall be deemed
"Consummated" for purposes of this Agreement upon the occurrence of (a) the
filing and effectiveness under the Act of the Exchange Offer Registration
Statement relating to the Exchange Notes to be issued in the Exchange Offer, (b)
the maintenance of such Exchange Offer Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the period required pursuant to Section 3(b) hereof and (c) the delivery by the
Company to the Registrar under the Indenture of Exchange Notes in the same
aggregate principal amount as the aggregate principal amount of Notes validly
tendered by Holders thereof pursuant to the Exchange Offer.

                        Consummation Deadline:  As defined in Section 3(b)
hereof.

                        Effectiveness Deadline:  As defined in Sections 3(a) and
4(a) hereof.

                        Exchange Act:  The Securities Exchange Act of 1934, as
amended.

                        Exchange Notes:  The Company's 87/8% Senior Notes due
2012, registered under the Act, to be issued pursuant to the Indenture: (i) in
the Exchange Offer or (ii) as contemplated by Section 4 hereof.

                        Exchange Offer:  The exchange and issuance by the
Company of a principal amount of Exchange Notes (which shall be registered
pursuant to the Exchange Offer Registration Statement) equal to the outstanding
principal amount of Notes that are tendered by such Holders in connection with
such exchange and issuance.

                        Exchange Offer Registration Statement:  The Registration
Statement relating to the Exchange Offer, including the related Prospectus.

                        Exempt Resales:  The transactions in which the Initial
Purchasers propose to sell the Notes to certain "qualified institutional
buyers," as such term is defined in Rule 144A under the Act, and pursuant to
Regulation S.

                        Filing Deadline:  As defined in Sections 3(a) and 4(a)
hereof.

                        Holders:  As defined in Section 2 hereof.

                        Prospectus:  The prospectus included in a Registration
Statement at the time such Registration Statement is declared effective, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

                        Recommencement Date:  As defined in Section 6(e) hereof.

                        Registration Default:  As defined in Section 5 hereof.

                        Registration Statement:  Any registration statement of
the Company and the Guarantors relating to (a) an offering of Exchange Notes and
related Subsidiary Guarantees pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, in each case (i) that is filed pursuant to the
provisions of this Agreement and (ii) including the Prospectus included therein,
all amendments and supplements thereto (including post-effective amendments) and
all exhibits and material incorporated by reference therein.

                        Regulation S:  Regulation S promulgated under the Act.

                        Rule 144:  Rule 144 promulgated under the Act.

                        Shelf Registration Statement:  As defined in Section 4
hereof.

                        Suspension Notice:  As defined in Section 6(e) hereof.

                        TIA:  The Trust Indenture Act of 1939 (15 U.S.C. Section
77aaa-77bbbb) as in effect on the date of the Indenture.

                        Transfer Restricted Securities:  (i) Each Note and the
related Subsidiary Guarantees, until the earliest to occur of (a) the date on
which such Note is exchanged in the Exchange Offer for an Exchange Note which is
entitled to be resold to the public by the Holder thereof without complying with
the prospectus delivery requirements of the Act, (b) the date on which such Note
has been disposed of in accordance with a Shelf Registration Statement, or (c)
the date on which such Note is distributed to the public pursuant to Rule 144
under the Act and (ii) each Exchange Note and the related Subsidiary Guarantees
acquired by an Initial Purchaser acting as a Broker-Dealer in exchange for a
Note acquired for its own account as a result of market making activities or
other trading activities until the earlier to occur of (x) the date on which
such Exchange Note is disposed of by a Broker-Dealer pursuant to the "Plan of
Distribution" contemplated by the Exchange Offer Registration Statement
(including the delivery of the Prospectus contained therein) or (y) the
expiration of the period referred to in Rule 144(k) with respect to such
Exchange Note.

SECTION 2.   HOLDERS

                        A Person is deemed to be a holder of Transfer Restricted
Securities (each, a "Holder") whenever such Person owns Transfer Restricted
Securities.

SECTION 3.   REGISTERED EXCHANGE OFFER

                        (a)    Unless the Exchange Offer shall not be permitted
by applicable federal law or Commission policy (after the procedures set forth
in Section 6(a)(i) below have been complied with), the Company and the
Guarantors shall (i) use all commercially reasonable efforts to cause the
Exchange Offer Registration Statement to be filed with the Commission as soon as
practicable after the Closing Date, but in no event later than 90 days after the
Closing Date (such 90th day being the "Exchange Offer Filing Deadline"), (ii)
use all commercially reasonable efforts to cause such Exchange Offer
Registration Statement to become effective at the earliest possible time, but in
no event later than 180 days after the Closing Date (such 180th day being the
"Exchange Offer Effectiveness Deadline"), (iii) in connection with the
foregoing, (A) file all pre-effective amendments to such Exchange Offer
Registration Statement as may be necessary in order to cause it to become
effective, (B) file, if applicable, a post-effective amendment to such Exchange
Offer Registration Statement pursuant to Rule 430A under the Act and (C) cause
all necessary filings, if any, in connection with the registration and
qualification of the Exchange Notes to be made under the Blue Sky laws of such
jurisdictions as are necessary to permit Consummation of the Exchange Offer, and
(iv) upon the effectiveness of such Exchange Offer Registration Statement,
commence and use all commercially reasonable efforts to Consummate the Exchange
Offer.  The Exchange Offer shall be on the appropriate form permitting (x)
registration of the Exchange Notes to be offered in exchange for the Notes that
are Transfer Restricted Securities and (y) as may reasonably be requested,
resales of Exchange Notes by Broker-Dealers that tendered into the Exchange
Offer Notes that such Broker-Dealer acquired for its own account as a result of
market making activities or other trading activities (other than Notes acquired
directly from the Company or any of its Affiliates) as contemplated by Section
3(c) below.

                        (b)    The Company and the Guarantors shall use all
commercially reasonable efforts to cause the Exchange Offer Registration
Statement to be effective continuously, and shall keep the Exchange Offer open
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 20 business days.  The
Company and the Guarantors shall cause the Exchange Offer to comply with all
applicable federal and state securities laws.  No securities other than the
Exchange Notes shall be included in the Exchange Offer Registration Statement. 
The Company and the Guarantors shall use all commercially reasonable efforts to
cause the Exchange Offer to be Consummated on the earliest practicable date
after the Exchange Offer Registration Statement has become effective, but in no
event later than 30 business days, or longer, if required by the federal
securities law, thereafter (such 30th business day being the "Exchange Offer
Consummation Deadline").

                        (c)    Subject to the following paragraph, the Company
shall include a "Plan of Distribution" section in the Prospectus contained in
the Exchange Offer Registration Statement and indicate therein that any
Broker-Dealer who holds Transfer Restricted Securities that were acquired for
the account of such Broker-Dealer as a result of market-making activities or
other trading activities (other than Notes acquired directly from the Company or
any Affiliate of the Company), may exchange such Transfer Restricted Securities
pursuant to the Exchange Offer; provided, however, that the Company shall be
obligated to deal only with one entity representing such Broker-Dealers.  Such
"Plan of Distribution" section shall also contain all other information with
respect to such sales by such Broker-Dealers that the Commission may require in
order to permit such sales pursuant thereto, but such "Plan of Distribution"
shall not name any such Broker-Dealer or disclose the amount of Transfer
Restricted Securities held by any such Broker-Dealer, except to the extent
required by the Commission as a result of a change in policy, rules or
regulations after the date of this Agreement.

                        Because such Broker-Dealer may be deemed to be an
"underwriter" within the meaning of the Act and must, therefore, deliver a
prospectus meeting the requirements of the Act in connection with its initial
sale of any Exchange Notes received by such Broker-Dealer in the Exchange Offer,
the Company and the Guarantors shall permit the use of the Prospectus contained
in the Exchange Offer Registration Statement by such Broker-Dealer to satisfy
such prospectus delivery requirement.  To the extent necessary to ensure that
the prospectus contained in the Exchange Offer Registration Statement is
available for sales of Exchange Notes by Broker-Dealers, the Company and the
Guarantors agree to use all commercially reasonable efforts to keep the Exchange
Offer Registration Statement continuously effective, supplemented, amended and
current as required by and subject to the provisions of Section 6(a) and (c)
hereof and in conformity with the requirements of this Agreement, the Act and
the policies, rules and regulations of the Commission as announced from time to
time, for a period of 180 days from the date on which the Exchange Offer is
Consummated or such shorter period as will terminate when all Transfer
Restricted Securities covered by such Registration Statement have been sold
pursuant thereto, and no Broker-Dealer shall be authorized by the Company to
deliver, and shall not deliver, such Prospectus after such period.  The Company
shall provide sufficient copies of the latest version of such Prospectus to such
Broker-Dealers, promptly upon request, and in no event later than two days after
such request, at any time during such period.

SECTION 4.   SHELF REGISTRATION

                        (a)    Shelf Registration.  If (i) the Exchange Offer is
not permitted by applicable law (after the Company and the Guarantors have
complied with the procedures set forth in Section 6(a)(i) below) or (ii) if any
Holder of Transfer Restricted Securities shall notify the Company within 20
business days following the Consummation of the Exchange Offer that (A) such
Holder was prohibited by law or Commission policy from participating in the
Exchange Offer or (B) such Holder may not resell the Exchange Notes acquired by
it in the Exchange Offer to the public without delivering a prospectus and the
Prospectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales by such Holder or (C) such Holder is a
Broker-Dealer and holds Notes acquired directly from the Company or any of its
Affiliates, then the Company and the Guarantors shall:

                                    (x)   use all commercially reasonable
efforts to cause to be filed, on or prior to 60 days after the earlier of (i)
the date on which the Company determines that the Exchange Offer Registration
Statement cannot be filed as a result of clause (a)(i) above and (ii) the date
on which the Company receives the notice specified in clause (a)(ii) above (such
earlier date, the "Shelf Filing Deadline" and, together with the Exchange Offer
Filing Deadline, the "Filing Deadlines"), a shelf registration statement
pursuant to Rule 415 under the Act (which may be an amendment to the Exchange
Offer Registration Statement (the "Shelf Registration Statement")), relating to
all Transfer Restricted Securities; and

                                    (y)        use all commercially reasonable
efforts to cause such Shelf Registration Statement to become effective on or
prior to 180 days after the Filing Deadline for the Shelf Registration Statement
(such 180th day the "Shelf Effectiveness Deadline" and, together with the
Exchange Offer Effectiveness Deadline, the "Effectiveness Deadline").

                        If, after the Company has and the Guarantors have filed
an Exchange Offer Registration Statement that satisfies the requirements of
Section 3(a) above, the Company is and the Guarantors are required to file and
make effective a Shelf Registration Statement solely because the Exchange Offer
is not permitted under applicable federal law or Commission policy (i.e., clause
(a)(i) above), then the filing of the Exchange Offer Registration Statement
shall be deemed to satisfy the requirements of clause (x) above; provided, that,
in such event, the Company and the Guarantors shall remain obligated to meet the
Shelf Effectiveness Deadline set forth in clause (y).

                        To the extent necessary to ensure that the Shelf
Registration Statement is available for sales of Transfer Restricted Securities
by the Holders thereof entitled to the benefit of this Section 4(a) and the
other securities required to be registered therein pursuant to Section 6(b)(ii)
hereof, the Company and the Guarantors shall use all commercially reasonable
efforts to keep any Shelf Registration Statement required by this Section 4(a)
continuously effective, supplemented, amended and current as required by and
subject to the provisions of Sections 6(b) and (c) hereof to the extent
necessary to ensure that it is available for resale of the Notes by the Holders
of Transfer Restricted Securities entitled to the benefits of this Section 4(a)
and in conformity with the requirements of this Agreement, the Act and the
policies, rules and regulations of the Commission as announced from time to
time, until the expiration of the period referred to in Rule 144(k) with respect
to the Notes, or such shorter period as will terminate when all Transfer
Restricted Securities covered by such Shelf Registration Statement have been
sold pursuant thereto.

                        (b)   Provision by Holders of Certain Information in
Connection with the Shelf Registration Statement.  No Holder of Transfer
Restricted Securities may include any of its Transfer Restricted Securities in
any Shelf Registration Statement pursuant to this Agreement unless and until
such Holder furnishes to the Company in writing, within 20 days after receipt of
a request therefor, the information specified in Item 507 or 508 of Regulation
S-K, as applicable, of the Act or such other information as the Company may
reasonably request for use in connection with any Shelf Registration Statement
or Prospectus or preliminary Prospectus included therein.  No Holder of Transfer
Restricted Securities shall be entitled to liquidated damages pursuant to
Section 5 hereof unless and until such Holder shall have provided all such
information.  By its acceptance of Transfer Restricted Securities, each Holder
agrees to promptly furnish additional information required to be disclosed in
order to make the information previously furnished to the Company by such Holder
not materially misleading.

SECTION 5.   LIQUIDATED DAMAGES

                        If (i) any Registration Statement required by this
Agreement is not filed with the Commission on or prior to the applicable Filing
Deadline, (ii) any such Registration Statement has not been declared effective
by the Commission on or prior to the applicable Effectiveness Deadline;
provided, however, that if, after such Registration Statement has been declared
effective, the offering of Transfer Restricted Securities thereunder is
interfered with by any stop order, injunction or other order or requirement of
the Commission or any other governmental agent or court, such Registration
Statement will be deemed not to have been effective during the period of such
interference until the offering of Transfer Restricted Securities pursuant to
such Registration Statement may legally resume, or (iii) the Exchange Offer has
not been Consummated on or prior to the Consummation Deadline (each such event
referred to in clauses (i) through (iii), a "Registration Default"), then the
Company and the Guarantors hereby jointly and severally agree to pay to each
Holder of Transfer Restricted Securities affected thereby liquidated damages in
an amount equal to 0.50% per annum per $1,000 in principal amount of Transfer
Restricted Securities held by such Holder for the first 90-day period
immediately following the occurrence of such Registration Default.  The amount
of the liquidated damages shall increase by an additional 0.50% per annum per
$1,000 in principal amount of Transfer Restricted Securities with respect to
each subsequent 90-day period until all Registration Defaults have been cured,
up to a maximum amount of liquidated damages of 2.0% per year per $1,000 in
principal amount of Transfer Restricted Securities; provided, that the Company
and the Guarantors shall in no event be required to pay liquidated damages for
more than one Registration Default at any given time.  Notwithstanding anything
to the contrary set forth herein, (1) upon filing of the Exchange Offer
Registration Statement (and/or, if applicable, the Shelf Registration
Statement), in the case of (i) above, (2) upon the effectiveness of the Exchange
Offer Registration Statement (and/or, if applicable the Shelf Registration
Statement), or upon the filing of a post-effective amendment to the Registration
Statement of an additional Registration Statement that causes the Exchange Offer
Registration Statement (and/or, if applicable, the Shelf Registration Statement)
to again be declared effective or made usable, in the case of (ii) above, or (3)
upon Consummation of the Exchange Offer, in the case of (iii) above, the
liquidated damages payable with respect to the Transfer Restricted Securities as
a result of such clause (i), (ii) or (iii), as applicable, shall cease.

                        All accrued liquidated damages shall be paid to the
Holders entitled thereto, in the manner provided for the payment of interest in
the Indenture, on each Interest Payment Date, as more fully set forth in the
Indenture and the Notes.  Notwithstanding the fact that any securities for which
liquidated damages are due cease to be Transfer Restricted Securities, all
obligations of the Company and the Guarantors to pay liquidated damages with
respect to securities shall survive until such time as such obligations with
respect to such securities shall have been satisfied in full.

SECTION 6.   REGISTRATION PROCEDURES

                        (a)    Exchange Offer Registration Statement.  In
connection with the Exchange Offer, the Company and the Guarantors shall (x)
comply with all applicable provisions of Section 6(c) below, (y) use all
commercially reasonable efforts to effect such exchange and to permit the
resale, for up to 180 days from the date on which the Exchange Offer is
Consummated, of Exchange Notes by any Broker-Dealer that tendered Notes in the
Exchange Offer that such Broker-Dealer acquired for its own account as a result
of its market making activities or other trading activities (other than Notes
acquired directly from the Company or any of its Affiliates) being sold in
accordance with the intended method or methods of distribution thereof, and (z)
comply with all of the following provisions:

                                    (i)   If, following the date hereof there
has been announced a change in applicable law or Commission policy with respect
to exchange offers such as the Exchange Offer, that in the reasonable opinion of
counsel to the Company raises a substantial question as to whether the Exchange
Offer is permitted by applicable federal law, the Company and the Guarantors
hereby agree to seek a no-action letter or other favorable decision from the
Commission allowing the Company and the Guarantors to Consummate an Exchange
Offer for such Transfer Restricted Securities. 

                                    (ii)   As a condition to its participation
in the Exchange Offer, each Holder of Transfer Restricted Securities (including,
without limitation, any Holder who is a Broker Dealer) shall furnish, upon the
request of the Company, prior to the Consummation of the Exchange Offer, a
written representation to the Company and the Guarantors (which may be contained
in the letter of transmittal contemplated by the Exchange Offer Registration
Statement) to the effect that (A) it is not an Affiliate of the Company, (B) it
is not engaged in, and does not intend to engage in, and has no arrangement or
understanding with any person to participate in, a distribution of the Exchange
Notes to be issued in the Exchange Offer and (C) it is acquiring the Exchange
Notes in its ordinary course of business.  Each Holder using the Exchange Offer
to participate in a distribution of the Exchange Notes will be required to
acknowledge and agree that, if the resales are of Exchange Notes obtained by
such Holder in exchange for Notes acquired directly from the Company or an
Affiliate thereof, it (1) could not, under Commission policy as in effect on the
date of this Agreement, rely on the position of the Commission enunciated in
Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings
Corporation (available May 13, 1988), as interpreted in the Commission's letter
to Shearman & Sterling dated July 2, 1993, and similar no-action letters
(including, if applicable, any no-action letter obtained pursuant to clause (i)
above), and (2) must comply with the registration and prospectus delivery
requirements of the Act in connection with a secondary resale transaction and
that such a secondary resale transaction must be covered by an effective
registration statement containing the selling security holder information
required by Item 507 or 508, as applicable, of Regulation S‑K.

                                    (iii)   Prior to effectiveness of the
Exchange Offer Registration Statement, the Company and the Guarantors shall
provide a supplemental letter to the Commission (A) stating that the Company and
the Guarantors are registering the Exchange Offer in reliance on the position of
the Commission enunciated in Exxon Capital Holdings Corporation (available May
13, 1988), Morgan Stanley and Co., Inc. (available June 5, 1991) as interpreted
in the Commission's letter to Shearman & Sterling dated July 2, 1993, and, if
applicable, any no-action letter obtained pursuant to clause (i) above, (B)
including a representation that neither the Company nor any Guarantor has
entered into any arrangement or understanding with any Person to distribute the
Exchange Notes to be received in the Exchange Offer and that, to the best of the
Company's and each Guarantor's information and belief, each Holder participating
in the Exchange Offer is acquiring the Exchange Notes in its ordinary course of
business and has no arrangement or understanding with any Person to participate
in the distribution of the Exchange Notes received in the Exchange Offer and (C)
any other undertaking or representation required by the Commission as set forth
in any no-action letter obtained pursuant to clause (i) above, if applicable.

                        (b)             Shelf Registration Statement.  In
connection with the Shelf Registration Statement, the Company and the Guarantors
shall:

                                    (i)    comply with all the provisions of
Section 6(c) and 6(d) below and use all commercially reasonable efforts to
effect such registration to permit the sale of the Transfer Restricted
Securities being sold in accordance with the intended method or methods of
distribution thereof (as indicated in the information furnished to the Company
pursuant to Section 4(b) hereof), and pursuant thereto the Company and the
Guarantors will prepare and file with the Commission a Registration Statement
relating to the registration on any appropriate form under the Act, which form
shall be available for the sale of the Transfer Restricted Securities in
accordance with the intended method or methods of distribution thereof within
the time periods and otherwise in accordance with the provisions hereof; and

                                    (ii)    issue, upon the request of any
Holder or purchaser of Notes covered by any Shelf Registration Statement
contemplated by this Agreement, Exchange Notes having an aggregate principal
amount equal to the aggregate principal amount of Notes sold pursuant to the
Shelf Registration Statement and surrendered to the Company for cancellation;
the Company and the Guarantors shall register Exchange Notes and the related
Subsidiary Guarantees on the Shelf Registration Statement for this purpose and
issue the Exchange Notes to the purchaser(s) of securities subject to the Shelf
Registration Statement in the names as such purchaser(s) shall designate.

                        (c)    General Provisions.  In connection with any
Registration Statement and any related Prospectus required by this Agreement,
the Company and the Guarantors shall:

                                    (i)    use all commercially reasonable
efforts to keep such Registration Statement continuously effective and provide
all requisite financial statements for the period specified in Section 3 or 4 of
this Agreement, as applicable.  Upon the occurrence of any event that would
cause any such Registration Statement or the Prospectus contained therein (A) to
contain an untrue statement of material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading or (B) not to be effective and usable
for resale of Transfer Restricted Securities during the period required by this
Agreement, the Company and the Guarantors shall file promptly an appropriate
supplemental or post-effective amendment to such Registration Statement curing
such defect, and, if Commission review is required, use all commercially
reasonable efforts to cause such amendment to be declared effective as soon as
practicable.  If at any time the Commission shall issue any stop order
suspending the effectiveness of any Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or Blue Sky laws, the Company and
the Guarantors shall use all commercially reasonable efforts to obtain the
withdrawal or lifting of such order at the earliest possible time;

                                    (ii)    prepare and file with the Commission
such amendments and post-effective amendments to the applicable Registration
Statement as may be necessary to keep such Registration Statement effective for
the applicable period set forth in Section 3 or 4 hereof, as the case may be, or
such shorter period as will terminate when all Transfer Restricted Securities
covered by such Registration Statement have been sold; cause the Prospectus to
be supplemented by any required Prospectus supplement, and as so supplemented to
be filed pursuant to Rule 424 under the Act, and to comply fully with Rules 424,
430A and 462, as applicable, under the Act in a timely manner; and comply with
the provisions of the Act with respect to the disposition of all securities
covered by such Registration Statement during the applicable period in
accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

                                    (iii)    in connection with any sale of
Transfer Restricted Securities that will result in such securities no longer
being Transfer Restricted Securities, cooperate with the Holders to facilitate
the timely preparation and delivery by the Trustee under the Indenture of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends, and to timely execute such certificates
presented to the Company by the Trustee for such purpose; and to register such
Transfer Restricted Securities in such denominations and such names as the
selling Holders may request at least two business days prior to such sale of
Transfer Restricted Securities;

                                    (iv)    use all commercially reasonable
efforts to cause the disposition of the Transfer Restricted Securities covered
by the Registration Statement to be registered or qualified under the securities
laws or blue sky laws of such jurisdictions as may be necessary to enable the
seller or sellers thereof to consummate the disposition of such Transfer
Restricted Securities; provided, however, that neither the Company nor any
Guarantor shall be required to register or qualify as a foreign corporation
where it is not now so qualified or to take any action that would subject it to
the service of process in suits or to taxation, other than as to matters and
transactions relating to the Registration Statement, in any jurisdiction where
it is not now so subject;

                                    (v)    provide a CUSIP number for all
Transfer Restricted Securities not later than the effective date of a
Registration Statement covering such Transfer Restricted Securities and execute
any certificates for the Transfer Restricted Securities provided to the Company
by the Trustee under the Indenture, which shall be in a form eligible for
deposit with The Depository Trust Company;

                                    (vi)    otherwise use all commercially
reasonable efforts to comply with all applicable rules and regulations of the
Commission, and make generally available to its security holders with regard to
any applicable Registration Statement, as soon as practicable, a consolidated
earnings statement meeting the requirements of Rule 158 (which need not be
audited) covering a twelve-month period beginning after the effective date of
the Registration Statement (as such term is defined in paragraph (c) of Rule 158
under the Act); and

                                    (vii)    cause the Indenture to be qualified
under the TIA not later than the effective date of the first Registration
Statement required by this Agreement and, in connection therewith, cooperate
with the Trustee and the Holders to effect such changes to the Indenture as may
be required for such Indenture to be so qualified in accordance with the terms
of the TIA; and execute and use all commercially reasonable efforts to cause the
Trustee to execute, all documents that may be required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner.

                        (d)    Additional Provisions Applicable to Shelf
Registration Statements and Certain Exchange Offer Prospectuses.  In connection
with each Shelf Registration Statement, and each Exchange Offer Registration
Statement if and to the extent that an Initial Purchaser has notified the
Company that it is a holder of Exchange Notes that are Transfer Restricted
Securities (for so long as such Exchange Notes are Transfer Restricted
Securities or for the period provided in Section 3, whichever is shorter), the
Company and the Guarantors shall, for a period of 180 days from the date such
Registration Statement is declared effective by the Commission: 

                                    (i)    advise each Holder promptly and, if
requested by such Holder, confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any applicable Registration Statement or any
post-effective amendment thereto, when the same has become effective, (B) of any
request by the Commission for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement under the Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or that
requires the making of any additions to or changes in the Prospectus in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

                                    (ii)    if any fact or event contemplated by
Section 6(d)(i)(D) above shall exist or have occurred, prepare a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

                                    (iii)    furnish to each Initial Purchaser
that is a Holder in connection with such exchange or sale, if any, before filing
with the Commission, copies of any Registration Statement or any Prospectus
included therein (except the Prospectus included in the Exchange Offer
Registration Statement at the time it was declared effective) or any amendments
or supplements to any such Registration Statement or Prospectus (including all
documents incorporated by reference after the initial filing of such
Registration Statement), which documents will be subject to the review and
comment of such Initial Purchaser in connection with such sale, if any, for a
period of at least five business days, and the Company will not file any such
Registration Statement or Prospectus or any amendment or supplement to any such
Registration Statement or Prospectus (including all such documents incorporated
by reference) to which such Initial Purchaser shall reasonably object within
five business days after the receipt thereof. An Initial Purchaser shall be
deemed to have reasonably objected to such filing if such Registration
Statement, amendment, Prospectus or supplement, as applicable, as proposed to be
filed, contains an untrue statement of a material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading or fails to comply with
the applicable requirements of the Act;

                                    (iv)    promptly prior to the filing of any
document that is to be incorporated by reference into a Registration Statement
or Prospectus, provide copies of such document to each Initial Purchaser that is
a Holder in connection with such exchange or sale, if any, make the Company's
and the Guarantors' representatives available for discussion with such Initial
Purchasers of such document and other customary due diligence matters, and
include such information in such document prior to the filing thereof as such
Initial Purchasers may reasonably request;

                                    (v)    subject to an express agreement of
confidentiality, make available, at reasonable times, for inspection by each
Initial Purchaser that is a Holder and any attorney or accountant retained by
such Initial Purchaser, all financial and other records, pertinent corporate
documents of the Company and the Guarantors and cause the Company's and the
Guarantors' officers, directors and employees to supply all information
reasonably requested by any such Initial Purchaser, attorney or accountant in
connection with such Registration Statement or any post-effective amendment
thereto subsequent to the filing thereof and prior to its effectiveness;

                                    (vi)    if requested by any Initial
Purchaser that is a Holder in connection with such exchange or sale, promptly
include in any Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information as such Initial
Purchaser may reasonably request to have included therein, including, without
limitation, information relating to the "Plan of Distribution" of the Transfer
Restricted Securities; and make all required filings of such Prospectus
supplement or post-effective amendment as soon as practicable after the Company
is notified of the matters to be included in such Prospectus supplement or
post-effective amendment;

                                    (vii)    furnish to any Initial Purchaser
that is a Holder in connection with such exchange or sale without charge, at
least one copy of the Registration Statement, as first filed with the
Commission, and of each amendment thereto, including all documents incorporated
by reference therein and all exhibits (including exhibits incorporated therein
by reference);

                                    (viii)    deliver to each Holder without
charge, as many copies of the Prospectus (including each preliminary prospectus)
and any amendment or supplement thereto as such Persons reasonably may request;
the Company and the Guarantors hereby consent to the use (in accordance with
law) of the Prospectus and any amendment or supplement thereto in accordance
with applicable law by each selling Holder in connection with the offering and
the sale of the Transfer Restricted Securities covered by and in the manner
described in the Prospectus or any amendment or supplement thereto in accordance
with applicable law;

                                    (ix)    upon the reasonable request of any
Initial Purchaser that is a Holder, enter into such agreements (including
underwriting agreements) and make such representations and warranties and take
all such other actions in connection therewith as are customary for similar
transactions in order to expedite or facilitate the disposition of the Transfer
Restricted Securities pursuant to any applicable Registration Statement
contemplated by this Agreement in connection with any sale or resale pursuant to
any applicable Registration Statement.  In such connection, the Company and the
Guarantors shall: 

                                                (A)    upon reasonable request
of such Initial Purchaser, furnish (or in the case of paragraphs (2) and (3),
use all commercially reasonable efforts to cause to be furnished) to such
Initial Purchaser, upon Consummation of the Exchange Offer or upon the
effectiveness of the Shelf Registration Statement, as the case may be: 

                                                            (1)    a
certificate, dated such date, signed on behalf of the Company and each Guarantor
by (x) the President or any Vice President and (y) a principal financial or
accounting officer of the Company and such Guarantor, confirming, as of the date
thereof, the matters set forth in Sections 2(g), 2(h) and 7(i) of the Purchase
Agreement and such other similar matters as such Holders may reasonably request;

                                                            (2)    an opinion,
dated the date of Consummation of the Exchange Offer or the date of
effectiveness of the Shelf Registration Statement, as the case may be, of
counsel for the Company and the Guarantors covering matters similar to those set
forth in paragraph (c) of Section 7 of the Purchase Agreement and such other
matters as such Initial Purchaser may reasonably request and is commercially
reasonable.  Such counsel may state that it assumes no responsibility for, and
has not independently verified, the accuracy, completeness or fairness of the
financial statements, notes and schedules and other financial data included in
any Registration Statement contemplated by this Agreement or the related
Prospectus; and

                                                            (3)    a customary
comfort letter, dated the date of Consummation of the Exchange Offer, or as of
the date of effectiveness of the Shelf Registration Statement, as the case may
be, from the Company's independent accountants, in the customary form and
covering matters of the type customarily covered in comfort letters to
underwriters in connection with underwritten offerings, and affirming the
matters set forth in the comfort letters delivered pursuant to Section 7(e) of
the Purchase Agreement; and

                                                (B)    deliver such other
documents and certificates as may be reasonably requested by such Initial
Purchaser to evidence compliance with the matters covered in clause (A) above
and with any customary conditions contained in any agreement entered into by the
Company and the Guarantors pursuant to this clause (ix);

                                    (x)    use all commercially reasonable
efforts to register or qualify the Transfer Restricted Securities under the
securities or Blue Sky laws of such jurisdictions as the selling Holders may
reasonably request in writing no later than the date on which the Registration
Statement is declared effective by the Commission, cooperate with such Holders
in connection with any filings required by the Commission, the National
Association of Securities Dealers, Inc. and do any and all other acts or things
which may be reasonably necessary or advisable to enable the disposition in such
jurisdictions of the Transfer Restricted Securities covered by the applicable
Registration Statement; provided, however, that neither the Company nor any
Guarantor shall be required to register or qualify as a foreign corporation
where it is not now so qualified or to take any action that would subject it to
the service of process in suits or to taxation, other than as to matters and
transactions relating to the Registration Statement, in any jurisdiction where
it is not now so subject; and

                                    (xi)    provide promptly to each Holder,
upon request, each document filed with the Commission pursuant to the
requirements of Section 13 or Section 15(d) of the Exchange Act.

                        (e)    Restrictions on Holders.  Each Holder's
acquisition of a Transfer Restricted Security constitutes such Holder's
agreement that, upon receipt of the notice referred to in Section 6(d)(i)(C) or
any notice from the Company of the existence of any fact of the kind described
in Section 6(d)(i)(D) hereof (in each case, a "Suspension Notice"), such Holder
will forthwith discontinue disposition of Transfer Restricted Securities
pursuant to the applicable Registration Statement until (i) such Holder has
received copies of the supplemented or amended Prospectus contemplated by
Section 6(d)(ii) hereof, or (ii) such Holder is advised in writing by the
Company that the use of the Prospectus may be resumed, and has received copies
of any additional or supplemental filings that are incorporated by reference in
the Prospectus (in each case, the "Recommencement Date").  Each Holder receiving
a Suspension Notice shall be required to either (i) destroy any Prospectuses,
other than permanent file copies, then in such Holder's possession which have
been replaced by the Company with more recently dated Prospectuses or (ii)
deliver to the Company (at the Company's expense) all copies, other than
permanent file copies, then in such Holder's possession of the Prospectus
covering such Transfer Restricted Securities that was current at the time of
receipt of the Suspension Notice.  The time period regarding the effectiveness
of such Registration Statement set forth in Section 3 or 4 hereof, as
applicable, shall be extended by a number of days equal to the number of days in
the period from and including the date of delivery of the Suspension Notice to
the date of delivery of the Recommencement Date.

SECTION 7.   REGISTRATION EXPENSES

                        (a)    All expenses incident to the Company's and the
Guarantors' performance of or compliance with this Agreement will be borne by
the Company, regardless of whether a Registration Statement becomes effective,
including without limitation:  (i) all registration and filing fees and
expenses; (ii) all fees and expenses of compliance with federal securities and
state Blue Sky or securities laws; (iii) all expenses of printing (including
certificates for the Exchange Notes to be issued in the Exchange Offer and
printing of Prospectuses, messenger and delivery services and telephone; (iv)
all fees and disbursements of counsel for the Company, the Guarantors and
reasonable fees and expenses for one counsel for the Holders of Transfer
Restricted Securities (such counsel as may be selected by a majority of such
Holders and such fees not to exceed $10,000); (v) all application and filing
fees in connection with listing the Exchange Notes on a national securities
exchange or automated quotation system pursuant to the requirements hereof; and
(vi) all fees and disbursements of independent certified public accountants of
the Company and the Guarantors (including the expenses of any special audit and
comfort letters required by or incident to such performance).

                        The Company will, in any event, bear its and the
Guarantors' internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expenses of any annual audit and the fees and expenses of any Person,
including special experts, retained by the Company or the Guarantors.

                        (b)    In connection with any Shelf Registration
Statement required by this Agreement, the Company and the Guarantors will
reimburse the Initial Purchasers and the Holders of Transfer Restricted
Securities who are selling Notes pursuant to the "Plan of Distribution"
contained in the Shelf Registration Statement for the reasonable fees and
disbursements of not more than one counsel (who shall be Latham & Watkins unless
another firm shall be chosen by the Holders of a majority in principal amount of
the Transfer Restricted Securities for whose benefit such Shelf Registration
Statement is being prepared).

SECTION 8.   INDEMNIFICATION

                        (a)    The Company and the Guarantors agree, jointly and
severally, to indemnify and hold harmless each Holder, its directors, officers
and each Person, if any, who controls such Holder (within the meaning of Section
15 of the Act or Section 20 of the Exchange Act), from and against any and all
losses, claims, damages, liabilities, judgments, (including without limitation,
any legal or other expenses incurred in connection with investigating or
defending any matter, including any action that could give rise to any such
losses, claims, damages, liabilities or judgments) caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement, preliminary prospectus or Prospectus (or any amendment
or supplement thereto) provided by the Company to any Holder or any prospective
purchaser of Exchange Notes or registered Notes, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, provided, however, that the Company
and the Guarantors shall not be liable in any such case insofar as such losses,
claims, damages, liabilities or judgments are caused by, arise out of or are
based on an untrue statement or omission or alleged untrue statement or omission
that is based upon information relating to any of the Holders furnished in
writing to the Company by any of the Holders.

                        (b)    By its acquisition of Transfer Restricted
Securities, each Holder of Transfer Restricted Securities agrees, severally and
not jointly, to indemnify and hold harmless the Company and the Guarantors, and
their respective directors and officers, and each person, if any, who controls
(within the meaning of Section 15 of the Act or Section 20 of the Exchange Act)
the Company or the Guarantors to the same extent as the foregoing indemnity from
the Company and the Guarantors set forth in section (a) above, but only with
reference to information relating to such Holder furnished in writing to the
Company by such Holder expressly for use in any Registration Statement.  In no
event shall any Holder, its directors, officers or any Person who controls such
Holder be liable or responsible for any amount in excess of the amount by which
the total amount received by such Holder with respect to its sale of Transfer
Restricted Securities pursuant to a Registration Statement exceeds (i) the
amount paid by such Holder for such Transfer Restricted Securities and (ii) the
amount of any damages that such Holder, its directors, officers or any Person
who controls such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.

                        (c)    In case any action shall be commenced involving
any person in respect of which indemnity may be sought pursuant to Section 8(a)
or 8(b) (the "indemnified party"), the indemnified party shall promptly notify
the person against whom such indemnity may be sought (the "indemnifying person")
in writing and the indemnifying party shall assume the defense of such action,
including the employment of counsel reasonably satisfactory to the indemnified
party and the payment of all fees and expenses of such counsel, as incurred
(except that in the case of any action in respect of which indemnity may be
sought pursuant to both Sections 8(a) and 8(b), a Holder shall not be required
to assume the defense of such action pursuant to this Section 8(c), but may
employ separate counsel and participate in the defense thereof, but the fees and
expenses of such counsel, except as provided below, shall be at the expense of
the Holder).  Any indemnified party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the indemnified party
unless (i) the employment of such counsel shall have been specifically
authorized in writing by the indemnifying party, (ii) the indemnifying party
shall have failed to assume the defense of such action or employ counsel
reasonably satisfactory to the indemnified party or (iii) the named parties to
any such action (including any impleaded parties) include both the indemnified
party and the indemnifying party, and the indemnified party shall have been
advised by such counsel that there may be one or more legal defenses available
to it which are different from or additional to those available to the
indemnifying party (in which case the indemnifying party shall not have the
right to assume the defense of such action on behalf of the indemnified party). 
In any such case, the indemnifying party shall not, in connection with any one
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all indemnified parties and all such fees and
expenses shall be reimbursed as they are incurred.  Such firm shall be
designated in writing by a majority of the Holders, in the case of the parties
indemnified pursuant to Section 8(a), and by the Company and the Guarantors, in
the case of parties indemnified pursuant to Section 8(b).  The indemnifying
party shall indemnify and hold harmless the indemnified party from and against
any and all losses, claims, damages, liabilities and judgments by reason of any
settlement of any action (i) effected with its written consent or (ii) effected
without its written consent if the settlement is entered into more than twenty
business days after the indemnifying party shall have received a request from
the indemnified party for reimbursement for the fees and expenses of counsel (in
any case where such fees and expenses are at the expense of the indemnifying
party) and, prior to the date of such settlement, the indemnifying party shall
have failed to comply with such reimbursement request.  No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement or compromise of, or consent to the entry of judgment with respect
to, any pending or threatened action in respect of which the indemnified party
is or could have been a party and indemnity or contribution may be or could have
been sought hereunder by the indemnified party, unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability on claims that are or could have been the subject
matter of such action and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of the
indemnified party.

                        (d)    To the extent that the indemnification provided
for in this Section 8 is unavailable to an indemnified party in respect of any
losses, claims, damages, liabilities or judgments referred to therein, then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or judgments (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company and
the Guarantors on the one hand, and the Holders, on the other hand, from their
initial sale of Transfer Restricted Securities (or in the case of Exchange Notes
that are Transfer Restricted Securities, the sale of the Notes for which such
Exchange Notes were exchanged) or (ii) if the allocation provided by clause
8(d)(i) is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause 8(d)(i) above
but also the relative fault of the Company and the Guarantors, on the one hand,
and of the Holder, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, liabilities or
judgments, as well as any other relevant equitable considerations.  The relative
fault of the Company and the Guarantors, on the one hand, and of the Holder, on
the other hand, shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or such Guarantor, on the one hand, or by the Holder, on the other hand,
and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and judgments referred to above shall be deemed to include, subject to the
limitations set forth in the second paragraph of Section 8(a), any legal or
other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

                        The Company, the Guarantors and, by its acquisition of
Transfer Restricted Securities, each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. 
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any matter, including any
action that could have given rise to such losses, claims, damages, liabilities
or judgments.  Notwithstanding the provisions of this Section 8, no Holder, its
directors, its officers or any Person, if any, who controls such Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total received by such Holder with respect to the sale of Transfer
Restricted Securities pursuant to a Registration Statement exceeds (i) the
amount paid by such Holder for such Transfer Restricted Securities and (ii) the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.  The Holders'
obligations to contribute pursuant to this Section 8(d) are several in
proportion to the respective principal amount of Transfer Restricted Securities
held by each Holder hereunder and not joint.

SECTION 9.   RULE 144A AND RULE 144

                        The Company and each Guarantor agrees with each Holder,
for so long as any Transfer Restricted Securities remain outstanding and during
any period in which the Company (i) is not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon request of any Holder, to such Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
designated by such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A, and (ii) is subject to Section 13 or 15(d) of
the Exchange Act, to make all filings required thereby in a timely manner in
order to permit resales of such Transfer Restricted Securities pursuant to Rule
144.

SECTION 10.   MISCELLANEOUS

                        (a)    Remedies.  The Company and the Guarantors
acknowledge and agree that any failure by the Company and/or the Guarantors to
comply with their respective obligations under Sections 3 and 4 hereof may
result in material irreparable injury to the Initial Purchasers or the Holders
for which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of any such
failure, the Initial Purchasers or any Holder may obtain such relief as may be
required to specifically enforce the Company's and the Guarantor's obligations
under Sections 3 and 4 hereof.  The Company and the Guarantors further agree to
waive the defense in any action for specific performance that a remedy at law
would be adequate.

                        (b)    No Inconsistent Agreements.  The Company and the
Guarantors will not, on or after the date of this Agreement, enter into any
agreement with respect to their respective securities that is inconsistent with
the rights granted to the Holders in this Agreement or otherwise conflicts with
the provisions hereof The Company and the Guarantors have not previously entered
into any agreement granting any registration rights with respect to their
respective securities to any Person that would require such securities to be
included in any Registration Statement filed hereunder.  The rights granted to
the Holders hereunder do not in any way conflict with and are not inconsistent
with the rights granted to the holders of the Company's and the Guarantors'
securities under any agreement in effect on the date hereof.

                        (c)    Amendments and Waivers.  The provisions of this
Agreement may not be amended, modified or supplemented, and waivers or consents
to or departures from the provisions hereof may not be given unless (i) in the
case of Section 5 hereof and this Section 10(c)(i), the Company has obtained the
written consent of Holders of all outstanding Transfer Restricted Securities and
(ii) in the case of all other provisions hereof, the Company has obtained the
written consent of Holders of a majority of the outstanding principal amount of
Transfer Restricted Securities (excluding Transfer Restricted Securities held by
the Company or its Affiliates).  Notwithstanding the foregoing, a waiver or
consent to departure from the provisions hereof that relates exclusively to the
rights of Holders whose Transfer Restricted Securities are being tendered
pursuant to the Exchange Offer, and that does not affect directly or indirectly
the rights of other Holders whose Transfer Restricted Securities are not being
tendered pursuant to such Exchange Offer, may be given by the Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
subject to such Exchange Offer.

                        (d)    Third Party Beneficiary.  The Holders shall be
third party beneficiaries to the agreements made hereunder between the Company
and the Guarantors, on the one hand, and the Initial Purchasers, on the other
hand, and shall have the right to enforce such agreements directly to the extent
they may deem such enforcement necessary or advisable to protect their rights
hereunder.

                        (e)    Notices.  All notices and other communications
provided for or permitted hereunder shall be made in writing by hand-delivery,
first-class mail (registered or certified, return receipt requested), telex,
telecopier, or air courier guaranteeing overnight delivery: 

                                    (i)    if to a Holder, at the address set
forth on the records of the Registrar under the Indenture, with a copy to the
Registrar under the Indenture; and

                                    (ii)    if to the Company or any of the
Guarantors: 

> Trico Marine Services, Inc.
> 
> 2401 Fountainview, Suite 920
> 
> Houston, Texas  77057
> 
> Attention: Victor M. Perez
> 
> Facsimile: (713) 780-0062

                        All such notices and communications shall be deemed to
have been duly given at the time delivered by hand, when receipt acknowledged,
if telecopied; and on the next business day, if timely delivered to an air
courier guaranteeing overnight delivery.

                        Copies of all such notices, demands or other
communications shall be concurrently delivered by the Person giving the same to
the Trustee at the address specified in the Indenture.

                        (f)    Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties, including without limitation and without the need for an express
assignment, subsequent Holders; provided, that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Transfer Restricted
Securities in violation of the terms hereof or of the Purchase Agreement or the
Indenture.  If any transferee of any Holder shall acquire Transfer Restricted
Securities in any manner, whether by operation of law or otherwise, such
Transfer Restricted Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Transfer Restricted Securities such
Person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement, including the restrictions on
resale set forth in this Agreement and, if applicable, the Purchase Agreement,
and such Person shall be entitled to receive the benefits hereof.

                        (g)    Counterparts.  This Agreement may be executed in
any number of counterparts and by the parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

                        (h)    Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

                        (i)    Governing Law.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICT OF LAW RULES THEREOF.

                        (j)    Severability.  In the event that any one or more
of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be affected or impaired thereby.

                        (k)    Entire Agreement.  This Agreement is intended by
the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the registration rights granted with
respect to the Transfer Restricted Securities.  This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

Trico Marine Services, Inc.

By:                /s/ Victor M. Perez                                  
Name:  Victor M. Perez
Title:    Chief Financial Officer and President

Trico Marine Operators, Inc.

Trico Marine Assets, Inc.

By:               /s/ Victor M. Perez                                  
Name:  Victor M. Perez
Title:    Vice President

 

 

Lehman Brothers Inc.

Bear, Stearns & Co. Inc.

        By Lehman Brothers Inc.

By:                /s/ James E. Saxton, Jr.                       
Name:   James E. Saxton, Jr.
Title:      Managing Director


 

        By Bear, Stearns & Co. Inc.

By:                /s/ Stephen M. Straty                       
Name:   Stephen M. Straty
Title:      Managing Director

 

 

Schedule 1

Additional Initial Purchasers

Wells Fargo Securities, LLC
Banc One Capital Markets, Inc.
Nordea Bank Finland PLC, New York Branch


 

Schedule A

 

Guarantors

Trico Marine Operators, Inc.
Trico Marine Assets, Inc.

 

 